Hodges, J.
In every application for a new trial a brief of the testimony in the case shall 'be filed by the movant, under the revision and approval of the court. Civil Code, § 6306. Where an order is taken to hear a motion for. a new trial in vacation, the brief of evidence must be presented for approval within the time fixed by the order, or else the motion will be dismissed. Civil Code, § 6090. In this case, no brief of evidence' having been tendered to the presiding judge for approval upon the hearing of the motion, the judge did not err in dismissing the motion. _ Judgment affirmed.